DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/02/2020 has been entered.  Claims 1-12 are pending.

Claim Objections
Claims 8-9 are objected to because of the following informalities:  claims 8-9 do not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (WO 2017/043317 A1, See English equivalent US 2018/0281262 A1 for citation).  
Regarding claims 1, 4, and 8, Kikuchi discloses a thermoplastic fluororesin tube which has tearing property [0001, 0012].  Kikuchi discloses a method for expanding the inner diameter of the fluororesin tube includes heating to about 100 to 180°C which overlaps the range in the original specification [0039].  In Example 1, the temperature for heating while expanding the tube is 150°C.  It have been obvious to one of ordinary skill in the art before the effective filing date to adjust the temperature lower than 140°C for heating while expansion, since such temperatures are suitable for the expanding the inner diameter of the fluororesin tube [0039].
However, Kikuchi does not explicitly disclose the tube has a thermal expansion coefficient in the longitudinal direction upon heating in a gaseous phase at a temperature of 100°C for 5 minutes is 0% or more.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  
Regarding claim 2, Kikuchi discloses the fluororesin tube has an inner diameter which has heat shrinkage ratio of 20% or more, more preferably about 30 to 60% at a temperature of 200°C for 5 minutes [0032].  As shown in Examples 1-2, the thermal shrinkage ratio is “55%” and “53” respectively as shown in Table 1.
Regarding claims 3 and 7, Kikuchi discloses the fluororesin includes tetrafluoroethylene-hexafluoropropylene copolymer (FEP) or tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer (PFA) [0030].
Regarding claims 5 and 10-12, Kikuchi discloses the fluororesin tube includes a weld line in a lengthwise direction (longitudinal direction) [0048].
Regarding claim 9, Kikuchi does not explicitly disclose the tube has a thermal expansion coefficient in the longitudinal direction upon heating in a gaseous phase at a temperature of 100°C for 5 minutes is 0% to 4%.  The Office realizes that all of the claimed effects or physical .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (WO 2017/043317 A1, See English equivalent US 2018/0281262 A1 for citation) as applied to claim 1 above.
	Regarding claim 6, Kikuchi disclose the thermoplastic fluororesin tube as shown above in claim 1.  Kikuchi discloses subjecting one thermoplastic fluororesin different from polytetrafluoroethylene to melt extrusion molding to form the tube [0053].  The method also includes a step of expanding the inner diameter while heating the fluororesin tube [0059].  Kikuchi discloses a method for expanding the inner diameter of the fluororesin tube includes heating to about 100 to 180°C which overlaps the claimed range [0039].  	It would have been In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1280172 (referred to hereinafter as GB ‘172).
Regarding claims 1 and 4, GB ‘172 discloses a fluorocarbon polymer tubing (P1/L14-39).  The extrusion of the tubing occurs by using a screw extruder (P1/L40-63).  Since the fluorocarbon polymer is melt processable, the fluorocarbon polymer is thermoplastic.  In the preparation of making the fluorocarbon polymer tubing, the tubing is heated a temperature of between 200 and 380°F (93-249°C).  The heated tube is expanded to expand the diameter (P1/L40-63, 81-86).  The wall thickness is between 0.015 and 0.060 in (0.38-1.52 mm) (P2/L15-19).  It have been obvious to one of ordinary skill in the art before the effective filing date to adjust the temperature lower than 140°C for heating while expansion, since such temperatures are suitable for the expanding the fluororesin tube P1/L40-63).
However, GB ‘172 does explicitly disclose the tube has tearability or the tube has a thermal expansion coefficient in the longitudinal direction upon heating in a gaseous phase at a temperature of 100°C for 5 minutes is 0% or more.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the temperature of the raw tube is 
Regarding claim 2, GB ‘172 discloses the tubing is heat shrinkable and can withstand temperatures up to 480°F (249°C) for times long enough to expand it (P2/L7-9).  The fluorocarbon tubing has ratios of expanded diameter to recovered diameter in the range between 2.05 and 2.50 (P1/L73-84).  Although GB ‘172 does not explicitly disclose a heat shrinkage ratio of an inner diameter upon heating in a gaseous phase at a temperature of 200°C for 5 minutes is 40% or more, it would be expected that the shrinkage ratio is within or overlaps the claimed range. 
Regarding claims 3 and 7, GB ‘172 discloses the fluorocarbon polymer is a copolymer of tetrafluoroethylene and hexafluoropropylene (P1/L31-39).  
Regarding claims 8-9, GB ‘172 does explicitly disclose the tube has a thermal expansion coefficient in the longitudinal direction upon heating in a gaseous phase at a temperature of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1280172 (referred to hereinafter as GB ‘172) as applied to claim 1 above.
	Regarding claim 6, GB ‘172 disclose the thermoplastic fluororesin tube as shown above in claim 1.  GB ‘172 discloses melt extruding the fluororesin to make the tube and expanding the tubing at a temperature of between 200 and 380°F (93-249°C) which overlaps the claimed range (P1/L40-63).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	
	 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (US 2017/0058115 A1) teaches a heat-shrinkable tube having tearability.
Nanbu (US 2004/0048020 A1) teaches a fluororesin tube.
Levy (US 4,510,300) teaches a perfluorocarbon copolymer film, upon heat shrinking, does not expand in the direction perpendicular to stretching.
GB 1069690 A teaches a heat shrinkable polytetrafluoroethylene copolymer tubular film.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767